OPINION OF THE COURT
Per Curiam.
John J. Raia has submitted an affidavit, dated November 13, 1995, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Raia was admitted to the practice of law by the Appellate Division of the Supreme *371Court, Second Judicial Department, on June 22, 1960, under the name John James Raia.
Mr. Raia acknowledges that he is the subject of a pending investigation by the Grievance Committee for the Second and Eleventh Judicial Districts into numerous complaints of professional misconduct. He is further aware of a number of other matters, not presently the subject of an investigation by the Grievance Committee, in which he has been guilty of professional misconduct. Mr. Raia acknowledges his inability to successfully defend himself on the merits against charges predicated upon the misconduct under investigation.
Mr. Raia’s proffered resignation indicates that it is submitted subject to any application which may be made by the Grievance Committee to direct that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). Mr. Raia further acknowledges the continuing jurisdiction of this Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Raia indicates that he is submitting his resignation freely and voluntarily and that he is not being subjected to coercion or duress by anyone. He is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee urges acceptance of the proffered resignation. Under the circumstances, the resignation of John J. Raia as a member of the Bar is accepted and directed to be filed. Accordingly, John J. Raia is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Sullivan, Balletta, Rosenblatt and Krausman, JJ., concur.
Ordered that the resignation of John J. Raia is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John J. Raia is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John J. Raia shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*372Ordered that pursuant to Judiciary Law § 90, effective immediately, John J. Raia is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further, Ordered that pursuant to Judiciary Law § 90 (6-a) (a) and (b), John J. Raia is directed to make restitution in the amount set forth to the following parties whose money or property was willfully misappropriated or misapplied, less the amount of any awards to those persons by the Lawyers’ Fund for Client Protection arising out of the misappropriation or misapplication:
[[Image here]]
*373[[Image here]]
*374[[Image here]]
Ordered that pursuant to Judiciary Law § 90 (6-a) (a), the respondent shall reimburse the Lawyers’ Fund for Client Protection of the State of New York for any awards made to the persons whose money or property was willfully misappropriated or misapplied by him; and it is further,
Ordered that pursuant to Judiciary Law § 90 (6-a) (d), this order may be entered as a civil judgment and such judgment shall be enforceable as a money judgment in any court of competent jurisdiction by any person to whom payments are due hereunder the amount set forth herein less any amount reimbursed by the Lawyers’ Fund for Client Protection, or by the Lawyers’ Fund for Client Protection where it has been subrogated to the rights of such person.